DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariya et al (US 2006/0202322).
Regarding claims 8 and 10, Kariya (Figs. 3, 8 and 16A-B) discloses a packaging glass substrate 70 ([0016]) for semiconductor comprising: a glass substrate 70 with a first surface and a second surface facing each other; and a plurality of core vias 72 penetrating through the glass substrate in a thickness direction, wherein a plain line is a line linking places where the core vias 72 are not formed, wherein a via line is a line linking places where the core vias 72 are formed (Fig. 16A), wherein a target line is a plain line or a via line, and wherein a stress difference ratio (K) is a value according to Equation (2), and the stress difference ratio (K) is 6 or less (see annotations of Figs. 16A-B and calculations below), Equation (2): K = Lp / La where K is a stress difference ratio measured at the same plane of the same glass substrate, Lp is a difference 
[AltContent: arrow][AltContent: textbox (A plain line (target line))][AltContent: arrow][AltContent: textbox (A via line (target line))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Via portion)][AltContent: arrow][AltContent: textbox (Min value =75)][AltContent: textbox (Max value = 150)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    667
    394
    media_image1.png
    Greyscale

Lp = 150 (max) – 75 (min) = 75       La (average) = (150 + 75)/2 = 112

K = Lp/La = 75/112 < 6



	Regarding claims 12-14, Kariya (Figs. 3, 8 and 16A-B) further discloses: a core layer 82 (labeled in Fig. 8) disposed on a surface of the core via 81; and a core seed layer 83 ([0064]) configured as a seed for forming an electrically conductive layer; the electrically conductive layer comprises a core distribution pattern 84 ([0056]); and a semiconductor element unit comprising one or more semiconductor elements 110; the packaging substrate 70 electrically connected to the semiconductor element unit; and a motherboard 10 electrically connected to the packaging substrate 70, transmitting electrical signals of the one or more semiconductor elements 110 and external signals, and connected to the semiconductor element unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al (US 2006/0202322).
Kariya does not disclose the core vias are disposed in the number of 100 to 3000, based on a unit area (1cm x 1cm) of the glass substrate.
. 
Allowable Subject Matter
Claims 1-7 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 1, including: a stress difference value (P) is a value according to Equation (1): P = Vp -Np, and the stress difference value (P) is 1.5 MPa or less, where P is a stress difference value measured at the same glass substrate, Vp is a difference between the maximum value and the minimum value of stress measured at the via line, and Np is a difference between the maximum value and the minimum value of stress measured at the plain line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817